Title: From Thomas Jefferson to Martha Jefferson Randolph, 22 November 1792
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Nov. 22. 1792.

The last letter received from Mr. Randolph or yourself is of Oct. 7. which is near seven weeks ago. I ascribe this to your supposed absence from Monticello, but it makes me uneasy when I recollect the frail state of your two little ones. I hope some letter is on the way to me. I have no news for you except the marriage of your friend Lady  Elizabeth Tufton, to some very rich person, but whose name could not be recollected by Mr. Hammond, my informer. Maria is well, but not yet become industrious in letter writing. Present my warmest esteem to Mr. Randolph. Adieu my dear your’s affectionately & for ever

Th: J.

